Plaintiff in error, hereinafter called defendant, was convicted in the county court of Payne county of unlawfully selling intoxicating liquor, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The appeal was lodged in this court August, 1928, a motion to dismiss has been filed, supported by affidavits setting out that since this appeal defendant left the state and has been apprehended at Council Bluffs, Iowa, and is there held on a charge of highway robbery.
It is uniformly held by this court that, where a person is convicted of a crime, and prosecutes an appeal to this court, and thereafter becomes a fugitive from justice, or is beyond the jurisdiction of the court, and cannot be made to respond to any judgment or order which may be made in the case, the appeal will be dismissed.
For the reasons assigned, the appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.